DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record fail to teach neither singly nor in combination, “monitoring storage-related operations of applications connected to said database management system, monitoring an impact on storage usage of said database management system by said monitored storage-related operations of said applications, categorizing said applications into groups of applications based on said monitored storage-related operations, wherein each group of applications comprises one or more applications exhibiting similar monitored storage-related operations within a threshold degree of variance, building, by a processor, a mathematical model to forecast said storage requirement of said database management system based on said monitored impact on storage usage of said database management system by said monitored storage-related operations of said applications and based on said categorization of said applications, and forecasting, by said processor, said storage requirement of said database management system based on said mathematical model”, as recited in independent claim 1.
The closest prior art of record Narayanan (Patent No. US 8,010,337 B2, hereinafter “Narayanan”) discloses monitoring storage-related operations of applications connected to said database management system and building a model, however, Narayanan fails to disclose monitoring an impact on storage usage of said database management system by said monitored storage-related operations of said applications, categorizing said applications into groups of applications based on said monitored storage-related operations, wherein each group of applications comprises one or more applications exhibiting similar monitored storage-related operations within a threshold degree of variance, building, by a processor, a mathematical model to forecast said storage requirement of said database management system based on said monitored impact on storage usage of said database management system by said monitored storage-related operations of said applications and based on said categorization of said applications, and forecasting, by said processor, said storage requirement of said database management system based on said mathematical model . As such, the combined features as recited in independent claim 1, and similarly stated in independent claims 8 and 15 are not specifically disclosed in the prior arts of record.
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166